DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

1.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1, 3-10, 12- 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitations “near a perimeter portion” and “near a radial center”.  The metes and bounds of the term “near” in both instances is unclear.  The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 20 recites the limitation "a second pair of first adjacent disks" in line 12.  It is unclear if this is referring to the second pair of second adjacent disks or the first pair of first adjacent disks.  It appears the claim should read --the second pair of second adjacent disks--.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 20-22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kjosnes (WO 2019/164404).
	With respect to claim 20, Kjosnes disclose a downhole tool system, comprising: a connector (18) configured to couple to a means for conveying (14) the downhole tool system into and out of a wellbore; means for repeatedly contacting (100) a portion of a casing installed in the wellbore to at least de-bond a portion of a cement layer installed between the portion of the casing and a rock formation, the means for repeatedly contacting the portion of the casing installed in the wellbore comprising: means for rotating (110) a first pair of first adjacent disks together to alternatingly extend at least two pistons into contact with the portion of the casing from the first pair of first adjacent disks (top 2 disks in figure 3, wherein hammer 120 contacts the portion of the casing and then the second 120 contacts the portion of the cement casing as 112 continues to rotate), and means for rotating (110) a second pair of second adjacent disks (the lower two disks shown in figure 3) together to transfer rotational motion to a second pair of first adjacent disks (see figure 3); means for cutting (20) through the portion of the casing adjacent the de-bonded portion of the cement layer; and means for engaging (16) the cut portion of the casing to retrieve the cut portion of the casing from the wellbore.
With respect to claim 21, Kjosnes et al. disclose wherein the means for repeatedly contacting the portion of the casing is configured to be hydraulically activated or mechanically activated (see page 2 lines 24-32 and claim 6).
With respect to claim 22, Kjosnes et al. disclose wherein the means for cutting through the portion of the casing comprises one or more extendable cutting blades (see page 10 lines 6-8, casing cutter).
With respect to claim 25, Kjosnes et al. disclose wherein the means for repeatedly contacting the portion of the casing installed in the wellbore is configured to fracture the portion of the cement layer installed between the portion of the casing and the rock formation (see page 4 lines 24-30).

5.	Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kjosnes et al.
With respect to claims 23 and 24, Kjosnes et al. disclose a string (14) and that hydraulic fluid may by pumped to a motor (see page 8 lines 6-9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the hydraulic fluid passage within the string 14 for the purpose of providing fluid to actuate the devices.   further comprising a bore that extends through the means for repeatedly contacting the portion of the casing, the means for cutting through the portion of the casing, and the means for engaging the cut portion of the casing.

Allowable Subject Matter
6.	Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 3-9, 12-19, 26, and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments and amendments filed 11/1/22 with respect to claims 1, 3-10, 12-19, 26, and 27 have been fully considered and are persuasive.  The rejection of claims 1, 3-10, 12-19, 26, and 27 has been withdrawn.  However, the amended claims are rejected under 112 as noted above.
With respect to claim 20, Applicant's arguments filed 11/1/22 have been fully considered but they are not persuasive.  Claim 20 does not recite the same limitations as set forth in claim 1 and discussed in the remarks filed.  As noted above, the prior art still reads on claim 20, as the prior art teaches “a means for rotating” and a first pair and second pair of disks.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672